DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-12 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claim 1 is objected to because of the following informalities:  the “are” in line 3 should be changed to “is” in order to grammatically match the subject “a second vehicle”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel control section”, “first [second] traffic condition quantity acquisition section”, “correction parameter calculator”, and correction section” in claim 1 and “notification section” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that two separate parameters, i.e., vehicle-to-vehicle parameter and target vehicle-to-vehicle parameter, are used as the singular control parameter.  It is indefinite whether the control parameter is a single value or intended to be multiple parameters.  Further, the next limitation recites that the target vehicle-to-vehicle parameter is corrected using the correction parameter, which refers back to claim 1 in which the control parameter is corrected using the correction parameter, further implying that the control parameter is a single parameter and not the two parameters implied in claim 2.  
Claim 6 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the traveling location", “the time”, “the weather”, and “the road condition” in lines 5-8.  There is insufficient antecedent basis for these limitations in the claim.
Claims 11 and 12 recite the limitation "the actual control parameter" in lines 8-9 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0216069 to Elflein et al. in view of U.S. Patent 9,251,703 to Mbekeani.
As per claim 1, Elflein discloses a vehicle control system, wherein a first vehicle traveling ahead of an own vehicle in an advancing direction is referred to as a front vehicle, and a second vehicle traveling further ahead of the front vehicle are referred to as a preceding vehicle (Elflein; At least the abstract), the vehicle control system comprising:
a travel control section, which performs a vehicle speed control that automatically controls a speed of the own vehicle (Elflein; At least paragraph(s) 8-10);

Elflein discloses acquiring traffic information from a variety of sources, but does not explicitly disclose:
a second traffic condition quantity acquisition section, which acquires a reference traffic condition quantity, which is a traffic condition quantity that serves as a reference for the road on which the preceding vehicle is traveling;
a correction parameter calculator, which calculates a difference between the current traffic condition quantity and the reference traffic condition quantity and calculates a correction parameter using the difference; and
However, the above features are taught by Mbekeani (Mbekeani; At least column 1, line(s) 52-67).  Mbekeani teaches determining a difference between current traffic data and historic traffic data (reference traffic condition quantity), and sending correction information based on the difference to traveling vehicle in the applicable area.  Elflein discloses determining the applicable traffic environment.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mbekeani into the invention of Elflein with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Mbekeani provides a better and more thorough characterization of the traffic environment and would provide better information for the invention of Elflein.  

As per claim 2, Elflein discloses wherein the travel control section performs, as the vehicle speed control, a target-following control, which causes a vehicle-to-vehicle parameter between the own vehicle and the front vehicle to approach a predetermined target vehicle-to-vehicle parameter, and uses the vehicle-to-vehicle parameter and the target vehicle-to-vehicle parameter as the control parameter (Elflein; At least paragraph(s) 8-10 and 13), and
the correction section corrects the target vehicle-to-vehicle parameter using the correction parameter (Elflein; At least paragraph(s) 13 and 14).
As per claim 3, Elflein discloses that the traffic situation can be obtained by a data service, which implies communication with a remote server, but does not explicitly disclose further comprising a communication section, which communicates with a server, the server being provided separately from the own vehicle and managing the current traffic condition quantity and the reference traffic condition quantity, wherein
the first traffic condition quantity acquisition section acquires the current traffic condition quantity from the server through the communication section, and 
the second traffic condition quantity acquisition section acquires the reference traffic condition quantity from the server through the communication section.
However, the above features are taught by Mbekeani (Mbekeani; At least column 1, line(s) 52-67, column 2, line(s) 37-48, column 7, line(s) 20-28, and column 16, line(s) 38-48; Mbekeani teaches sending the traffic delta or sending the traffic information).  At 
As per claim 4, Elflein discloses wherein, when a location ahead of a current location of the own vehicle in the advancing direction by a predetermined distance is referred to as a predetermined location,
the current traffic condition quantity includes a value that correlates with at least one of an average traveling speed of a current preceding vehicle traveling from the current location of the own vehicle to the predetermined location and an average vehicle-to-vehicle parameter of the current preceding vehicle traveling from the current location of the own vehicle to the predetermined location or that correlates with the combination of the average traveling speed and the average vehicle-to-vehicle parameter of the current preceding vehicle (Elflein; At least paragraph(s) 10 and 20; the traffic condition is determined and thus would correlate to the average travelling speed of traffic including a preceding vehicle), and

As per claim 5, Elflein does not explicitly disclose the difference is computed as a value that correlates with a difference value between the current traffic condition quantity and the reference traffic condition quantity.
However, the above features are taught by Mbekeani (Mbekeani; At least column 1, line(s) 52-67).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mbekeani into the invention of Elflein with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining the delta between the historic and current traffic provides a reliable indication of the traffic environment.  
As per claim 6, Elflein does not explicitly disclose wherein the second traffic condition quantity acquisition section acquires the reference traffic condition quantity as information classified in accordance with at least one of items including whether the vehicle from which the traffic condition quantity is acquired is traveling on a weekday or on a weekend, the day of the week when the vehicle is traveling, the traveling location, the time at which the vehicle is traveling, the weather during the traveling of the vehicle, and the road condition during the traveling of the vehicle.

As per claims 7 and 8, Elflein does not explicitly disclose: 
further comprising a notification section, which provides a notification when the correction parameter is greater than a predetermined value.
Wherein the notification section prohibits the notification when the correction parameter is less than or equal to the predetermined value.
However, the above features are taught by Mbekeani (Mbekeani; At least column 1, line(s) 62-64 and column 3, line(s) 3-13).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mbekeani into the invention of Elflein with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Sending a notification when the delta is greater than a threshold ensures that the vehicle is using updated and relevant information, while not sending the notification when little change from a default occurs would save bandwidth and cost.  
As per claims 9 and 10, Elflein discloses increasing efficiency of the vehicle during dense traffic by smoothing the speed profile and using less pronounced decelerations, but does not explicitly disclose using the acceleration as the control parameter, i.e.:

wherein the travel control section uses a target acceleration, which is a target value of acceleration of the own vehicle, as the control parameter, and corrects the target acceleration so that the smaller the correction parameter, the smaller the deceleration of the own vehicle becomes.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have used the acceleration as the control parameter as a known alternative from a finite number of predictable options.  Using the acceleration would provide better control over the smoothing and, thus, the efficiency.   
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669